HLD-004                                                        NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                       No. 21-1096
                                       ___________

                          IN RE: IFEDOO NOBLE ENIGWE,
                                                Petitioner
                       ____________________________________

                      On a Petition for Writ of Mandamus from the
                United States District Court for the District of New Jersey
                       (Related to D.N.J. Civ. No. 2:19-cv-12631)
                      ____________________________________

                     Submitted Pursuant to Rule 21, Fed. R. App. P.
                                  February 25, 2021

      Before: SMITH, Chief Judge, CHAGARES and SHWARTZ, Circuit Judges

                             (Opinion filed: March 12, 2021)
                                       _________

                                        OPINION*
                                        _________

PER CURIAM

       Ifedoo Enigwe filed in the District Court a motion for relief from judgment under

Fed. R. Civ. P. 60(b). Before this Court is a petition for a writ of mandamus in which

Enigwe requests that we compel the District Court to act on his Rule 60(b) motion.

Because the District Court has since ruled on the Rule 60(b) motion, Enigwe’s mandamus



*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
petition will be dismissed as moot. See Blanciak v. Allegheny Ludlum Corp., 77 F.3d

690, 699-700 (3d Cir. 1996).




                                          2